DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2022 has been entered.
 
Response to Amendment
Applicant filed a response and amended claim 1 and 2 on 09/01/2022. 

Response to Arguments
	The revised rejection below addresses the newly amended claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-6, 9, 10, 12, 14-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamlyn (English Translation of WO2013072583) in view of Pedigo (PG-PUB 2013/0074663). 
Regarding claim 1, Hamlyn teaches a molding apparatus comprising:
a molding base having a molding surface on which a molded article is to be molded (Figure 7); 
a heater that heats the molding material being transported during delivery before compaction [0032]; 
a structure, comprising a roller and a support part for supporting the roller (Figure 2 and 10, item 2 and 4a and [0051]), and moving relative to the molding base and presses the molding material heated by the heater onto the molding surface such that the structure is capable of stacking molding material is in multiple layers [0024];
a plate disposed on the structure in a molding material transport direction, the plate restricting the position of the molding material transport from to the structure (Figures 9-13, item 155), wherein:
the plate moves with the structure relative to the molding base (Figure 11 and 12), and
the plate has channel-shaped cut-away portion extending at a lower end portion of the plate configured to restrict the position of the molding material in a perpendicular direction, which is a direction parallel to the molding surface and perpendicular to a direction in which the plate moves relative to the molding base (Figure 12 and 14, item 155; [0073]; [0076]). 

	Hamlyn does not explicitly teach (1) a pair of rollers that transports a linear molding material and a plate disposed between the heater and (2) the plate has a fully cut-away portion extending at a lower-end portion of the plate configured to restrict the position of the molding material in a perpendicular direction, which is a direction parallel to the molding surface and perpendicular to a direction in which the plate moves relative to the molding base. 

As to (1), Pedigo teaches a molding apparatus comprising: 
a molding base (i.e., a mold) having a molding surface on which a molded article is to be molded (Figure 6, item 108 and [0094]-[0095]);
a pair of rollers that transports a linear molding material toward the molding surface (Figure item 8, item 702; Figure 11; and [0100])
a heater that heats the molding material being transported to the transport part (Figure 8, item 728, 730, and 732 and [0089]);
a structure comprising a roller and support part for supporting the roller that moves relative to the molding base and presses the molding material heated by the heating part onto the molding surface such that the molding material is disposed (Figure 8, item 122 and 740; [0046], [0086]-[0088]); and
a plate disposed between the heating part and the pressure part in a molding-material transport direction, the restricting part restricting the position of the molding material transported from the heating part to the pressure part (Figure 8; Figure 9 and 13, item 724; [0087]-[0088]; and [0094]),
wherein the plate moves with the structure relative to the molding base [0094]. 

	Both Hamlyn and Pedigo teach a tape application apparatus comprising a guide plate with channels for guiding fibers. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed transporting mechanism of Hamlyn with the pair of rollers system of Pedigo, a functionally equivalent transporting system. 

As to (2), a mere integration of separated structures taught in the prior art, absent any new or unexpected results, would have been obvious to one of ordinary skill in the art. The separate guide channels of Hamlyn guide each fiber individually. Integrating the multiple guide channels of Hamlyn would result in a single integrated channel (i.e., a fully cut-away structure), resulting in guiding the fibers channel through a single channel instead of individually. Given that the fibers transported through a single channel are guided along the same path, guiding the fibers in a fully cut-away structure does not present any new or unexpected results. 

Examiner notes the pending claims are drawn to an apparatus. Expressions relating the apparatus to contents thereof during an intended operation do not impart patentability to the claims. While Hamlyn in view of Pedigo does not teach the restricting part restricts the position of the molding material in a perpendicular direction, which is a direction parallel to the molding surface and perpendicular to a direction in which the restricting part moves relative to the molding base, given that the restricting part of Hamlyn in view of Pedigo is a plate attached to the pressure part identical to the instant claims, the restricting part of Hamlyn in view of Pedigo would be capable of restricting the position of the molding material in a perpendicular direction, which is a direction parallel to the molding surface and perpendicular to a direction in which the restricting part moves relative to the molding base. 

Regarding claim 2, Hamlyn in view of Pedigo teaches the apparatus as applied to claim 1, wherein the transport part transports a plurality of the molding materials toward the molding surface (Hamlyn, Figure 4, [0010], and [0051]) 

Regarding claim 4, Hamlyn in view of Pedigo teaches the apparatus as applied to claim 2, wherein the plate moves with the pressure part relative to the moving base (Hamlyn, Figure 4, [0010], and [0051])
Examiner notes the pending claims are drawn to an apparatus. Expressions relating the apparatus to contents thereof during an intended operation do not impart patentability to the claims. While Hamlyn in view of Pedigo does not teach the restricting part restricts the position of the molding material in a perpendicular direction, which is a direction parallel to the molding surface and perpendicular to a direction in which the restricting part moves relative to the molding base, given that the restricting part of Hamlyn in view of Pedigo is a plate attached to the pressure part identical to the instant claims, the restricting part of Hamlyn in view of Pedigo would be capable of restricting the position of the molding material in a perpendicular direction, which is a direction parallel to the molding surface and perpendicular to a direction in which the restricting part moves relative to the molding base. 

	Regarding claim 5, Hamlyn in view of Pedigo teaches the apparatus as applied to claim 1, wherein the plate includes a contact portion that comes into contact with the molding material in the perpendicular direction to restrict the position of the molding material (Hamlyn, Figure 15) and a guide portion that guides the molding material such that the molding material comes into contact with the contact portion (Hamlyn, Figure 15). 

	Regarding claim 6, Hamlyn in view of Pedigo teaches the apparatus as applied to claim 4, wherein the plate includes a contact portion that comes into contact with the molding material in the perpendicular direction to restrict the position of the molding material (Hamlyn, Figure 15 and [0075]-[0077]) and a guide portion that guides the molding material such that the molding material comes into contact with the contact portion (Hamlyn, Figure 15 and [0075]-[0077]).

Regarding claim 9, Hamlyn in view of Pedigo teaches the apparatus as applied to claim 1.
Examiner notes the pending claims are drawn to an apparatus. Expressions relating the apparatus to contents thereof during an intended operation do not impart patentability to the claims. While Hamlyn in view of Pedigo does not teach the restricting part restricts the position of the molding material in a perpendicular direction, which is perpendicular to the molding surface, given that the restricting part of Hamlyn in view of Pedigo is a plate attached to the pressure part identical to the instant claims (Applicant’s Figure 18), the restricting part of Hamlyn in view of Pedigo would also be capable of restricting the position of the molding material in a perpendicular direction, which is a direction perpendicular to the molding surface. 

Regarding claim 10, Hamlyn in view of Pedigo teaches the apparatus as applied to claim 2.
Examiner notes the pending claims are drawn to an apparatus. Expressions relating the apparatus to contents thereof during an intended operation do not impart patentability to the claims. While Hamlyn in view of Pedigo does not teach the restricting part restricts the position of the molding material in a perpendicular direction, which is perpendicular to the molding surface, given that the restricting part of Hamlyn in view of Pedigo is a plate attached to the pressure part identical to the instant claims (Applicant’s Figure 18), the restricting part of Hamlyn in view of Pedigo would also be capable of restricting the position of the molding material in a perpendicular direction, which is a direction perpendicular to the molding surface. 

Regarding claim 12, Hamlyn in view of Pedigo teaches the apparatus as applied to claim 4.
Examiner notes the pending claims are drawn to an apparatus. Expressions relating the apparatus to contents thereof during an intended operation do not impart patentability to the claims. While Hamlyn in view of Pedigo does not teach the restricting part restricts the position of the molding material in a perpendicular direction, which is perpendicular to the molding surface, given that the restricting part of Hamlyn in view of Pedigo is a plate attached to the pressure part identical to the instant claims (Applicant’s Figure 18), the restricting part of Hamlyn in view of Pedigo would also be capable of restricting the position of the molding material in a perpendicular direction, which is a direction perpendicular to the molding surface. 

Regarding claim 13, Hamlyn in view of Pedigo teaches the apparatus as applied to claim 5.
Examiner notes the pending claims are drawn to an apparatus. Expressions relating the apparatus to contents thereof during an intended operation do not impart patentability to the claims. While Hamlyn in view of Pedigo does not teach the restricting part restricts the position of the molding material in a perpendicular direction, which is perpendicular to the molding surface, given that the restricting part of Hamlyn in view of Pedigo is a plate attached to the pressure part identical to the instant claims (Applicant’s Figure 18), the restricting part of Hamlyn in view of Pedigo would also be capable of restricting the position of the molding material in a perpendicular direction, which is a direction perpendicular to the molding surface. 

Regarding claim 14, Hamlyn in view of Pedigo teaches the apparatus as applied to claim 6.
Examiner notes the pending claims are drawn to an apparatus. Expressions relating the apparatus to contents thereof during an intended operation do not impart patentability to the claims. While Hamlyn in view of Pedigo does not teach the restricting part restricts the position of the molding material in a perpendicular direction, which is perpendicular to the molding surface, given that the restricting part of Hamlyn in view of Pedigo is a plate attached to the pressure part identical to the instant claims (Applicant’s Figure 18), the restricting part of Hamlyn in view of Pedigo would also be capable of restricting the position of the molding material in a perpendicular direction, which is a direction perpendicular to the molding surface. 

Regarding claim 15, Hamlyn in view of Pedigo teaches the apparatus as applied to claim 7.
Examiner notes the pending claims are drawn to an apparatus. Expressions relating the apparatus to contents thereof during an intended operation do not impart patentability to the claims. While Hamlyn in view of Pedigo does not teach the restricting part restricts the position of the molding material in a perpendicular direction, which is perpendicular to the molding surface, given that the restricting part of Hamlyn in view of Pedigo is a plate attached to the pressure part identical to the instant claims (Applicant’s Figure 18), the restricting part of Hamlyn in view of Pedigo would also be capable of restricting the position of the molding material in a perpendicular direction, which is a direction perpendicular to the molding surface. 
Regarding claim 16, Hamlyn in view of Pedigo teaches the apparatus as applied to claim 8.
Examiner notes the pending claims are drawn to an apparatus. Expressions relating the apparatus to contents thereof during an intended operation do not impart patentability to the claims. While Hamlyn in view of Pedigo does not teach the restricting part restricts the position of the molding material in a perpendicular direction, which is perpendicular to the molding surface, given that the restricting part of Hamlyn in view of Pedigo is a plate attached to the pressure part identical to the instant claims (Applicant’s Figure 18), the restricting part of Hamlyn in view of Pedigo would also be capable of restricting the position of the molding material in a perpendicular direction, which is a direction perpendicular to the molding surface. 

	Regarding claim 17, Hamlyn in view of Pedigo teaches the apparatus as applied to claim 9, wherein the plate includes a contact portion that comes into contact with the molding material in the perpendicular direction to restrict the position of the molding material (Hamlyn, Figure 13, vertical wall of 105) and a guide portion that guides the molding material such that the molding material comes into contact with the contact portion (Hamlyn, Figure 12 and 14, support structure behind grooves). 

Examiner notes the pending claims are drawn to an apparatus. Expressions relating the apparatus to contents thereof during an intended operation do not impart patentability to the claims. While Hamlyn in view of Pedigo does not teach the restricting part restricts the position of the molding material in a perpendicular direction, which is perpendicular to the molding surface, given that the restricting part of Hamlyn in view of Pedigo is a plate attached to the pressure part identical to the instant claims (Applicant’s Figure 18), the restricting part of Hamlyn in view of Pedigo would also be capable of restricting the position of the molding material in a perpendicular direction, which is a direction perpendicular to the molding surface. 

	Regarding claim 18, Hamlyn in view of Pedigo teaches the apparatus as applied to claim 10, wherein the plate includes a contact portion that comes into contact with the molding material in the perpendicular direction to restrict the position of the molding material (Hamlyn, Figure 13, vertical wall of 105) and a guide portion that guides the molding material such that the molding material comes into contact with the contact portion (Hamlyn, Figure 12 and 14, support structure behind grooves). 

Regarding claim 20, Hamlyn in view of Pedigo teaches the apparatus as applied to claim 1, wherein the pressure part includes a roller part having a circular cross-section (Hamlyn, Figure 13) capable of rotating about an axis extending in a direction parallel to the molding surface and perpendicular to the direction in which the restricting part moves relative to the molding base (Hamlyn, Figure 13 and [0076]) and coming into contact with the molding material to press the molding material onto the molding surface  (Hamlyn, Figure 13 and [0076]), wherein
the plate is plate-shaped and has a curved portion extending along an exterior of the roller part as viewed in a rotation-axis direction of the roller part,  the curved portion having a shape for restricting the position of the molding material (Hamlyn, Figure 13 and [0076]).

Claim 7, 8, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hamlyn (English Translation of WO2013072583) in view of Pedigo (PG-PUB 2013/0074663), as applied to claim 5, 6, and 17, respectively, in further view of Kuehn (US 3,992,240). 
	Regarding claim 7, Hamlyn in view of Pedigo teaches the apparatus as applied to claim 5. 
 Hamlyn in view of Pedigo does not teach the contact portion and the guide portion are treated with a releasing treatment for imparting releasability.
	Kuehn teaches an apparatus for applying a plurality of tapes (Abstract), comprising guide chute means for guiding plies through the apparatus, wherein the 
guide chute means is provided by a plurality of rollers 66 faced with polytetrafluoroethylene(Figure 2 and Col 11, Ln 66- Col 12, Ln 15). 
	Both Hamlyn and Kuehn teach a tape dispensing apparatus comprising structures for guiding a tape through the apparatus for application onto a molding surface. It would have been obvious to one of ordinary skill in the art to modify the resisting part surfaces of Hamlyn in view of Pedigo with a surface treatment of polytetrafluoroethylene of Kuehn for the benefit of providing low friction surfaces along which the end, edges and faces of the guided tape may slide while being advanced by the upstream feed roller. 

	Regarding claim 8, Hamlyn in view of Pedigo teaches the apparatus as applied to claim 6. 
 Hamlyn in view of Pedigo does not teach the contact portion and the guide portion are treated with a releasing treatment for imparting releasability.
Kuehn teaches an apparatus for applying a plurality of tapes (Abstract), comprising guide chute means for guiding plies through the apparatus, wherein the 
guide chute means is provided by a plurality of rollers 66 faced with polytetrafluoroethylene(Figure 2 and Col 11, Ln 66- Col 12, Ln 15). 
	Both Hamlyn and Kuehn teach a tape dispensing apparatus comprising structures for guiding a tape through the apparatus for application onto a molding surface. It would have been obvious to one of ordinary skill in the art to modify the resisting part surfaces of Hamlyn in view of Pedigo with a surface treatment of polytetrafluoroethylene of Kuehn for the benefit of providing low friction surfaces along which the end, edges and faces of the guided tape may slide while being advanced by the upstream feed roller. 

	Regarding claim 19, Hamlyn in view of Pedigo teaches the apparatus as applied to claim 17. 
 Hamlyn in view of Pedigo does not teach the contact portion and the guide portion are treated with a releasing treatment for imparting releasability.
Kuehn teaches an apparatus for applying a plurality of tapes (Abstract), comprising guide chute means for guiding plies through the apparatus, wherein the 
guide chute means is provided by a plurality of rollers 66 faced with polytetrafluoroethylene (Figure 2 and Col 11, Ln 66- Col 12, Ln 15). 
	Both Hamlyn and Kuehn teach a tape dispensing apparatus comprising structures for guiding a tape through the apparatus for application onto a molding surface. It would have been obvious to one of ordinary skill in the art to modify the resisting part surfaces of Hamlyn in view of Pedigo with a surface treatment of polytetrafluoroethylene of Kuehn for the benefit of providing low friction surfaces along which the end, edges and faces of the guided tape may slide while being advanced by the upstream feed roller. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANA C PAGE/           Examiner, Art Unit 1745